Citation Nr: 1424423	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  12-18 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran's claim for service connection for PTSD and assigned an initial evaluation of 30 percent effective October 15, 2010, the date of receipt of his claim.

In March 2014, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims folder.

At the hearing the Veteran provided additional evidence accompanied by a waiver of RO initial consideration.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

Review of the Virtual VA paperless claims processing system reveals additional records pertinent to the present appeal.

The issue of  entitlement to an initial rating in excess of 50 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD causes occupational and social impairment with reduced reliability and productivity.



CONCLUSION OF LAW

The criteria for an initial 50 percent rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  As the Board is granting an initial 50 percent rating for PTSD and remanding the issue of entitlement to a rating in excess of 50 percent, any deficiency in the duty to notify and assist is nonprejudicial.  

II.  Analysis

For the reasons that follow, the Board concludes that an initial rating of 50 percent is warranted.

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2013).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2013).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's service-connected PTSD is currently evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411 according to VA's General Rating Formula for Mental Disorders.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1.  Under that rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The use of the phrase "such symptoms as," followed by a list of examples provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also 38 C.F.R. § 4.130.  

The Federal Circuit recently clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency or duration; but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Evaluating all the evidence of record, and in light of VA's doctrine of resolution of reasonable doubt in the claimant's favor on material issues, the Board sees fit to assign a higher 50 percent initial rating for PTSD.  In this regard, the evidence reflects that, since the grant of service connection, the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.  See Fenderson, 12 Vet. App. at 126.  The evidence of record, including VA medical examination, VA social worker's statements and lay statements and testimony, indicates, in particular, continuous social isolation, disturbances in mood, memory impairment including difficulty concentrating and forgetfulness, and difficulty in understanding complex commands.  See, e.g., December 2010 VA PTSD Examination Report (reflecting reported isolation and difficulty forming social relationships); December 2011 Statement from the Veteran's Daughter (detailing the Veteran's mood disturbances, memory loss, and difficulty following instruction, as well as his difficulty in maintaining an effective familial relationships); January 2012 Statement from the Veteran's Son (reflecting disturbances of mood); November 2011 Statement from the Veteran's Wife (describing memory loss and mood disturbance); March 2014 Board Hearing Testimony (containing the testimony of both the Veteran and his wife as to the manifestations of his PTSD, including social isolation, difficulty establishing relationships, and memory disturbances, including difficulty concentrating); March 2014 Letter from the Veteran's Outpatient Treatment Provider (reflecting social isolation and strained familial relationships).  Pursuant to VA law, the Board resolves reasonable doubt in the Veteran's favor that these symptoms, including difficulty in establishing and maintaining effective work and social relationships, impairment of short-term and long-term memory, and disturbances of motivation and mood, are best approximated by the assignment of a 50 percent rating under Diagnostic Code 9411.  See 38 C.F.R. § 4.3.  It is presumed these symptoms existed as of the grant of service connection, effective October 15, 2010.

In conclusion, after considering the totality of the evidence of record, the Board finds that the competent evidence shows the Veteran meets the criteria for a higher 50 percent rating for PTSD.  38 C.F.R. §§ 4.7, 4.130, DC 9411.  Every reasonable doubt has been resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An initial evaluation of 50 percent for PTSD is granted, effective October 15, 2010, subject to the law and regulations governing the payment of VA compensation benefits.  



REMAND

Entitlement to an initial rating in excess of 50 percent for PTSD

At his hearing before the Board in March 2014, the Veteran testified that his PTSD had worsened since his last VA examination in December 2010.  Therefore, he should be afforded a current VA examination on remand.  All recent treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2012.

2.  Make arrangements to obtain the Veteran's treatment records from the Vet Center in Clinton Township, MI, dated since October 2010.

3.  Then, schedule the Veteran for a VA psychiatric examination.  The entire claims file, including a copy of this remand, must be made available to the examiner for review prior to the examination.  The examiner must indicate in the examination report that the claims file has been reviewed.

The examiner must record all pertinent clinical findings and assign a Global Assessment of Functioning (GAF) score, with an explanation of why that score was assigned. Preferably, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  

The examiner should discuss the current degree of occupational and social impairment caused by the Veteran's PTSD symptoms, supported by a complete explanation.

4.  Next, review the claims file and ensure that all requested development actions have been completed in full.  If the VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

5. Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


